Citation Nr: 1814663	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-04 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to March 20, 2006 for a total disability rating based on individual unemployability (TDIU).

(The Veteran's increased rating claims for asthma, allergic rhinitis, and the residuals of right fifth metacarpal fracture will be addressed in a separate decision)


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that granted TDIU, effective March 20, 2006.

As noted on the title page of this decision, the Veteran's December 2009 increased rating claims for asthma, allergic rhinitis, and the residuals of right fifth metacarpal fracture will be addressed in a separate decision, as the Board finds a January 2011 VA Form 21-22a in favor of the private attorney noted above is limited to the issue of TDIU.  In November 2017, the Board requested clarification of the Veteran's representation; however, the Veteran has not provided an updated VA Form 21-22a completed by his attorney to expand the previously limited scope of representation.  Thus, the December 1998 power of attorney in favor of Disabled American Veterans applies for the Veteran's increased rating claims for asthma, allergic rhinitis, and the residuals of right fifth metacarpal fracture, and they will not be addressed in this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A final December 2005 Board decision denied the Veteran's November 1998 increased rating claim for asthma.

2.  The Veteran filed an informal TDIU claim on November 10, 2004 that remained pending until the April 2013 rating decision that granted entitlement to TDIU.

3.  The Veteran met the requirements for TDIU at the time of his November 2004 informal TDIU claim.

4.  It is not factually ascertainable that there was an increase in disability in the year prior to the receipt of the Veteran's November 2004 informal TDIU claim.


CONCLUSION OF LAW

The criteria for an effective date of November 10, 2004 for TDIU have been met.  38 U.S.C. §§ 1155, 5110 (2012); 38 C.F.R. §§ 3.400, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date for an award of increased compensation is generally the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.  If an increase in disability is factually ascertainable within one year prior to the receipt of the claim for increased compensation, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C. § 5110(b); 38 C.F.R. § 3.400(o).  In making this determination, VA must consider all of the evidence, including that received prior to previous final decisions.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

The date of receipt is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  Prior to March 24, 2015, VA defined a "claim" as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (eliminating the informal claims).  An informal claim was defined as "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155 (a).  Thus, the essential elements for a claim, whether formal or informal, were "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing" for the relevant time period for this appeal.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

Here, the AOJ granted TDIU, effective date of March 20, 2006, based on the date VA first received a formal TDIU application from the Veteran after the issue was referred to the AOJ by the Board in a December 2005 decision; however, the record clearly establishes the Board referred a November 10, 2004 informal TDIU claim to the AOJ for initial adjudication.  Thus, the Board finds the date of claim in the context of this appeal is the date VA received the Veteran's informal TDIU claim, November 10, 2004.  This claim remained pending until the April 2013 rating decision granted TDIU.  The Veteran met the requirements for TDIU at the time of his November 2004 claim.  Since the date of claim, he has had a single service-connected disability, asthma, rated as 60 percent disabling.  See 38 C.F.R. § 4.16(a).  The record also establishes the Veteran's service-connected disabilities have prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him since that date.  Thus, an effective date of November 10, 2004 for TDIU is warranted.

The Board further finds an effective date prior to November 10, 2004 for TDIU is not warranted under the provisions of 38 C.F.R. § 3.400(o).  The record does not establish an increase in disability within the year prior to the Veteran's November 2004 informal TDIU claim.  The Veteran's service-connected asthma has been rated as 60 percent disabling since May 8, 2003, with no factually ascertainable change in severity from November 2003 to November 2004.  The record also establishes the Veteran has not worked in several decades, so there was no change in employment status in the year prior to the November 2004 claim.  Thus, further consideration of an earlier effective date under 38 C.F.R. § 3.400(o) is not warranted.

The Veteran's representative has asserted the effective date of TDIU should go back to the date of the Veteran's November 1998 increased rating claim for asthma.  The Board acknowledges consideration of TDIU is an element of an increased rating claim when unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, the Veteran's November 1998 increased rating claim for asthma was finally adjudicated by the Board's December 2005 decision, which was not appealed by the Veteran; therefore, the Board cannot now consider TDIU as an element of that claim.  See 38 U.S.C. § 7104; 38 C.F.R. § 20.1100.  Nevertheless, the stand-alone November 2004 informal TDIU claim previously identified by the Board and referred to the AOJ remained pending until TDIU was granted by the April 2013 rating decision, and an earlier effective date of TDIU is warranted on that basis.  See Locklear v. Nicholson, 24 Vet. App. 311, 315 (2011).


ORDER

Entitlement to an effective date of November 10, 2004, for TDIU is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


